DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification and/or correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-12, 17-19 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,303,224. Although the claims at issue are not identical, they are not patentably distinct from each other because as the claims are properly read in light of the specification, one of ordinary skill in the art would recognize the claims are drawn to the same invention whereby differences in claim language amount to little more than differences in claim scope as regard design differences not otherwise affecting the invention or its patentability.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 17, 18 and 23-28 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,821,069 to Ikuta.
As regards claim 17, reference teaches limitations for an "anchor assembly for walls" - as shown in Fig 1 for example, "comprising at least one strap member" -including 4,5, “a spring member” - the living hinge structure at 5 inherently anticipates broad limitation, "a toggle member pivotally mounted to said strap member" -including 2, "and a locking member slidable along said strap member’ - 3, “said toggle member having a first end and an opposed second cutting end” -10 as shown in Fig 2 process of using, defined by steps and that the disclosed wall/material and hole therein are not claimed as part of the invention. The invention is a product wherein its patentability is defined by its claimed structure.  While functional language is not ignored, it often results in broad limitations where particular structure of the claimed invention is not clearly defined and required as part of the claimed invention, "being displaceable between first and second positions thereof, wherein in said first position said first end of said toggle member is located between the second cutting end and the locking member for inserting thought the hole in the wall” - Although Fig 1A illustrates the toggle end 10 to not be the leading end, one of ordinary skill in the art would recognize the inherent capability for the toggle member to be In re Hutchison, 69 USPQ 138.
 Reference teaches further limitations of “said locking member being adapted to be displaced along said strap member and towards the wall and said toggle member, whereby once the anchor Is installed, said locking member and said toggle member are connected by a distal section of said strap member and imprison the wall by abutting opposed sides thereof, said toggle member being adapted to be engaged by a fastener introduced through said locking member and through the hole in the wall” - In view of the prior art disclosure, one of ordinary skill in the art would recognize the prior art arrangement is inherently adapted, configured, capable, and otherwise intended of functioning with unclaimed elements such as a wall having a suitable hole as 
As regards claim 18, reference teaches further limitations of “said cutting end defines a pointed tip” - as shown.
As regards claim 23, reference teaches further limitations of “said cutting end defines at least one cutting edge.
As regards claim 24, reference teaches further limitations of ‘locking means are provided for preventing said locking member from being displaced away from said toggle member - prior art teeth structure is substantially the same as structure disclosed corresponding to the limitation, performs the recited function and is in all ways equivalent for the recited function due to explicitly disclosed geometry.
As regards claim 25, reference teaches further limitations of “wherein, once said locking member and said toggle member imprison the wall by abutting the opposed sides of the wall, a proximal section of said strap member located forwardly of said locking member Is adapted to be removed” - one of ordinary skill In the art would recognize the prior art structure is inherently capable of function as recited particularly in view of explicit disclosure of same.
As regards claim 26, reference teaches further limitations of “a spring member is provided for displacing the toggle member to the second position once the toggle member is behind the wall” - including 5.
As regards claim 27, reference teaches further limitations of “the spring member is adapted to be biasedly engaged by the toggle member when in the first position" -as shown and described.


Allowable Subject Matter
At least due to double-patenting rejections, no allowable subject matter is indicated at this time although it should be noted that claims 1-7, 10-13, and 19 are not otherwise rejected in view of the prior art.

Response to Arguments
Applicant's arguments have been fully considered but they are not all persuasive. Argument that structural limitations of claim 17 are sufficient to overcome rejection are addressed in greater detail herein above.  Essentially, it is examiner’s position that the prior art edge structure is inherently capable to cut through soft friable material and that the claim does not clearly define any further structure relating to capability to cut that might be relied on to patentably distinguish from the well known structure of the prior art.  It is noted that ‘as best understood’, the cutting end is claimed to be adapted to be the leading end during a potential intended use of the anchor assembly for its insertion through an unclaimed appropriate-size/shape hole in a unclaimed wall for example.  It is examiner’s position that due to the geometry of the prior art bendable portion shown at 5, the prior art toggle ‘cutting end’ (including the portion at 10) is also adapted to be the leading end during use of the anchor assembly should it be bent in that direction for insertion cutting end first through an appropriate-size/shape hole in a wall for example 
It is suggested that the claims be amended to define any particular disclosed structure of the broadly-recited ‘cutting end’ or ‘spring’ or geometry related to the bending angle of the toggle relative to the strap for example that Applicant believes is not taught by the prior art.  This suggestion should not however be interpreted as an indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677